Name: Council Regulation (EC) NoÃ 293/2005 of 17 February 2005 amending Regulation (EC) NoÃ 866/2004 on a regime under Article 2 of Protocol 10 to the Act of Accession as regards agriculture and facilities for persons crossing the line
 Type: Regulation
 Subject Matter: politics and public safety;  animal product;  Europe;  tariff policy;  agricultural activity;  international law
 Date Published: nan

 23.2.2005 EN Official Journal of the European Union L 50/1 COUNCIL REGULATION (EC) No 293/2005 of 17 February 2005 amending Regulation (EC) No 866/2004 on a regime under Article 2 of Protocol 10 to the Act of Accession as regards agriculture and facilities for persons crossing the line THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol 10 on Cyprus to the 2003 Act of Accession (1), and in particular Article 2 thereof, Having regard to Protocol 3 on the Sovereign Base Areas of the United Kingdom of Great Britain and Northern Ireland in Cyprus (2) to the said Act of Accession, and in particular Article 6 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 866/2004 (3) lays down special rules concerning goods, services and persons crossing the line between the areas in which the Government of the Republic of Cyprus does not exercise effective control and those areas in which the Government of the Republic of Cyprus exercises effective control. (2) In the light of the experience gained since that Regulation entered into force, a number of facilities for persons crossing the line should be relaxed and the trade in certain agricultural goods facilitated. (3) Regulation (EC) No 866/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 866/2004 is hereby amended as follows: 1. Article 4 shall be amended as follows: (a) Paragraph 2 shall be replaced by the following: 2. The goods referred to in paragraph 1 shall not be subject to a customs declaration. They shall not be subject to customs duties or charges having equivalent effect, unless they are eligible for export refunds or intervention measures. By way of derogation from the first subparagraph, the Commission may, in accordance with the relevant management committee procedure established under the common agricultural policy, determine privileged conditions and arrangements for access of products eligible for export refunds or intervention measures. In order to ensure effective controls, the quantities crossing the line shall be registered. (b) Paragraph 9 shall be replaced by the following: 9. The movement across the line of live animals and animal products which are subject to Community veterinary requirements shall be prohibited. Prohibitions in respect of specified live animals or animal products may be lifted by Commission decisions laying down the conditions applicable for trade adopted in accordance with the procedure referred to in Article 58(2) of Regulation (EC) No 178/2002 of the European Parliament and of the Council (4). 2. Article 6 shall be replaced by the following: Article 6 1. Council Directive 69/169/EEC (5) shall not apply, but goods contained in the personal luggage of persons crossing the line shall be exempt from turnover tax and excise duty provided they have no commercial character and their total value does not exceed EUR 135 per person. 2. The quantitative limits for exemptions from turnover tax and excise duty shall be 40 cigarettes and 1 litre of spirits for personal consumption. 3. Exemptions for the goods mentioned in paragraph 2 shall not be granted to persons crossing the line under 17 years of age. 4. Within the quantitative limits set out in paragraph 2, the value of the goods listed in paragraph 2 shall not be taken into consideration in determining the exemption referred to in paragraph 1. 5. In order to address serious disturbances in a specific sector of its economy caused by the extensive use of the facilities by persons crossing the line, the Republic of Cyprus may, after approval by the Commission, derogate from Article 6(1) for a period of no longer than three months. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 236, 23.9.2003, p. 955. (2) OJ L 236, 23.9.2003, p. 940. (3) OJ L 161, 30.4.2004, p. 128. (4) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Regulation (EC) No 1642/2003 of the European Parliament and of the Council (OJ L 245, 29.9.2003 p. 4).; (5) OJ L 133, 4.6.1969, p. 6. Directive as last amended by Directive 2000/47/EC (OJ L 193, 29.7.2000, p. 73).